Citation Nr: 1816732	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-20 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for coronary artery disease (CAD), status post coronary artery bypass surgery.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain.

3.  Entitlement to an initial disability rating in excess of 10 percent for right hip strain.

4.  Entitlement to an increased rating for post traumatic stress disorder (PTSD) with major depressive disorder, currently rated 30 percent prior to October 27, 2011, and 50 percent from October 27, 2011.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 (CAD, TDIU, and PTSD) and September 2013 (right knee and hip) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned Veterans Law Judge at a June 2017 video-conference hearing.  A transcript of that hearing is of record.

The issues of entitlement to increased ratings for coronary artery disease, status post coronary artery bypass surgery, for right knee strain, and for PTSD, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The most probative evidence of record shows that the Veteran's right hip disability is at worst manifested by painful motion during the rating period on appeal.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right hip strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5250, 5251, 5252, 5253, 5254, 5255 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5251 for right hip strain.  As the September 2013 rating decision on appeal granted service connection and assigned the initial rating, effective from December 5, 2012, the relevant rating period on appeal is from December 5, 2012.  

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Further, a disability rating may require reevaluation in accordance with changes in a veteran's condition.  In all increased ratings claims, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Ankylosis and limitation of motion of the hip is rated under 38 C.F.R. § 4.71a, DCs 5250, 5251, 5252, and 5253.  

Under DC 5250, ankylosis of the hip warrants a 60 percent rating if favaroble, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent rating is warranted if the ankylosis is intermediate.  Unfavorable ankylosis or extremely unfavorable ankylosis, with the foot not reaching the ground, and crutches necessitated, warrants a 90 percent rating.

Under DC 5251, a 10 percent rating is warranted for extension of the hip limited to 5 degrees.  

Under DC 5252, a 10 percent rating is warranted for flexion of the hip limited to 45 degrees; a 20 percent rating is warranted for flexion of the hip limited to 30 degrees; a 30 percent rating is warranted for flexion of the hip limited to 20 degrees; and a 40 percent rating is warranted for flexion of the hip limited to 10 degrees.  

Under DC 5253, impairment of the thigh warrants a 10 percent rating for limitation of rotation such that the individual cannot toe-out the affected leg more than 15 degrees; a 10 percent rating is also warranted for limitation of abduction such that the individual cannot cross the legs; and a 20 percent rating is warranted for limitation of abduction such that motion is lost beyond 10 degrees.

Under 38 C.F.R. § 4.71a, DC 5254, a flail hip joint warrants an 80 percent rating.

Under 38 C.F.R. § 4.71a, DC 5255, malunion of the femur warrants a 10 percent rating with slight knee or hip disability; a 20 percent rating with moderate knee or hip disability; and a 30 percent rating with marked knee or hip disability.  Higher disability ratings are warranted under that Diagnostic Code for fracture of the femur.

Analysis

With regard to the Veteran's right hip disability, the Board notes that the record does not show any competent evidence of functional impairment comparable to ankylosis.  The Veteran contends that he has hip pain with limited range of motion	 that becomes worse with walking.  The Veteran uses a cane to ambulate.  The Veteran's hip pain is described in the record as right hip strain, bursitis, and trochanteris pain syndrome.  A July 2013 VA examination found right hip flexion to 95 degrees with pain at 90, greater than 5 degrees of extension, no abduction loss beyond 10 degrees, no significant adduction limitation, and no significant limitation in rotation.  The examiner did not find additional functional loss due to repetitive use without flare-ups.  A second VA examination in December 2014 found right hip flexion to 125 degrees and extension to 30 degrees.  The examination did not find motion loss in abduction beyond 10 degrees.  External rotation was to 60 degrees, and adduction was to 25 degrees.  The examiner found no additional functional loss due to repetitive use, and flare-ups were characterized by additional pain, but not additional functional loss.  

The Board affords great probative weight to the findings of the VA examiners who applied their medical expertise in conducting their examinations.  The examiner's findings are consistent with the other medical evidence of record, to include VA treatment records.  To the extent that the Veteran contends that his hip disability is more severe than reflected by his disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hip disability is of a severity sufficient to warrant a higher rating under VA's criteria for rating musculoskeletal disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board has considered whether a higher rating is appropriate under 38 C.F.R. §§ 4.40, 4.45 and 4.59 on the basis of additional functional loss during flare-ups or upon repetitive use over time.  See DeLuca, 8 Vet. App. 202 (1995).  However, the record does not show that the Veteran had additional functional loss during flare-ups or upon repetitive use over time such that the criteria for a higher rating was more closely approximated at any time during the appeal period.  As such, the Board finds that entitlement to an initial disability rating in excess of 10 percent for right hip strain is not warranted, and the claim is denied.

Concerning the range of motion findings of the joints at issue, the Board notes that the VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain. Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right hip strain is denied.


REMAND

Unfortunately, the issues of entitlement to increased ratings for coronary artery disease (CAD), status post coronary artery bypass surgery, for right knee strain, and for PTSD with major depressive disorder, and entitlement to a TDIU, must be remanded for further development before a decision may be made on the merits.

With regard to the Veteran's heart disability, the last VA examination was conducted in September 2012.  At that examination, the examiner estimated that the Veteran was capable of between 5 and 7 METS of activity.  The level of METS was comparable with activity such as yard work and golf.  Since that examination, the Veteran has testified that he is unable to do yard work or climb stairs.  He stated that he has shortness of breath and fatigue just from normal daily activity, and generally reports a level of restriction much more severe than 5 to 7 METS.  When the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327 (a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  On remand, the Veteran should be provided a contemporary VA examination to assess the current severity and manifestations of his heart disability. 

With regard to the Veteran's right knee disability, the Veteran was originally service connected for right knee strain.  However, the record demonstrates that the Veteran also has arthritis of the knee.  The most recent VA examination in January 2016 showed a diagnosis of right knee strain, and opined that the Veteran's prior meniscal knee surgery was not due to the knee strain.  At that examination, no instability of the knee was reported.  However, in his hearing, the Veteran testified that he was having significant instability of the knee, wore two braces, and used a cane.  The record is unclear as to which of the Veteran's symptoms, particularly instability, are attributable to his service-connected condition.  As such, a new VA examination is necessary to determine the current severity of the Veteran's service-connected right knee disability.  In this regard, the examiner must clinically distinguish right knee symptoms that are attributable to his service connected disability from those attributable to nonservice-connected right knee disability, to the extent possible.  

With regard to PTSD, new relevant evidence has been received since the last RO adjudication in an April 2017 supplemental statement of the case in the form of VA treatment records.  There has been no waiver of RO consideration.  If new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Currently, VA has not interpreted this automatic waiver of initial RO review of evidence submitted to the RO or to the Board to apply, even when the substantive appeal was received after February 2, 2013, to extend to evidence that was not submitted by the Veteran, such as evidence that was gathered separately pursuant to the duty to assist (i.e. developed by VA).  Hence, although the VA Form 9 addressing the issue on appeal was received after February 2, 2013, as the additional evidence was not submitted by the Veteran, the provisions of 38 C.F.R. § 1304 (c) requires that such evidence be reviewed by the RO prior to appellate consideration, unless the claimant or the claimant's representative waives RO consideration of such evidence in writing.

The Veteran also seeks entitlement to a TDIU.  As the claim for a TDIU is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until there is a proper determination of the ratings assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity, manifestations and associated functional impairment of his service-connected cardiac disability.  The complete record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must consider the Veteran's lay statements and provide a complete rationale for all opinions.  The examiner should specifically consider the Veteran's lay statements regarding activity levels.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity and functional impairment due to manifestations of his service-connected right knee strain.  The complete record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner is to address the Veteran's reports of instability, and provide an opinion as to:

(a) Whether it is at least as likely as not that any instability is attributable to his service-connected right knee condition; the examiner should also determine;

(b) Whether it is at least as likely as not that the Veteran has arthritis of the right knee due to the service-connected right knee strain.  

The examiner should clinically distinguish, to the extent possible, which of the Veteran's knee symptoms are attributable to his service-connected right knee disability, and which symptoms are attributable to nonservice-connected right knee disability.  The examiner must consider the Veteran's lay statements and provide a complete rationale for all opinions.  

3.  After completion of the above, readjudicate the issues remaining on appeal with consideration of all evidence received since the last adjudication, in particular as to the PTSD claim.  If any benefit sought on appeal remains denied, then issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


